THORNTON, J.,
dissenting.
Contrary to the conclusion of the majority, I am persuaded by the testimony of claimant’s treating physician that claimant’s strenuous work activity and *794exposure to cold temperatures while working in refrigerator trucks aggravated the degenerative changes which were taking place in claimant’s body and increased the amount of symptoms from which claimant is now suffering.
Neither party was contending that claimant’s work had caused his rheumatoid spondylitis condition. There was contradictory medical testimony as to whether claimant’s condition was aggravated by the heavy lifting and exposure to cold temperatures in the course of his employment. I believe we should resolve this conflict in the expert testimony in favor of the claimant. I would allow this claim on the authority of Beaudry v. Winchester Plywood Co., 255 Or 503, 469 P2d 25 (1970), where our Supreme Court held that a claimant who suffered aggravation of his preexisting bursitis as a result of his having to stand on a vibrating platform during the course of his employment, suffered from a compensable occupational disease. See also, Barackman v. General Telephone, 25 Or App 293, 298, 548 P2d 1341 (1976).